HEDRICK, Judge.
We allow plaintiff’s petition for writ of certiorari so we may review the case on its merits.
The plaintiff’s several assignments of error present the question of whether the evidence supports the trial judge’s findings of fact and whether the facts found support the conclusions of law. In Bryant v. Kelly, 10 N.C. App. 208, 213, 178 S.E. 2d 113 (1970), reversed on other grounds, 279 N.C. 123, 181 S.E. 2d 438 (1971), Judge Parker, writing for this court, stated:
“In a nonjury case, in which all issues of fact are in any event to be determined by the judge, the function of the judge on a motion to dismiss under Rule 41(b) is to evaluate the evidence without any limitations as to the inferences which the court must indulge in favor of the plaintiff’s evidence on a similar motion for a directed verdict in a jury case.” Wells v. Insurance Co., 10 N.C. App. 584, 179 S.E. 2d 806 (1971); Rogers v. City of Asheville, 14 N.C. App. 514, 188 S.E. 2d 656 (1972).
In the present case Judge Snepp made findings determinative of the issues raised by the pleadings and the evidence. Such findings are supported by competent evidence in the record and are conclusive on appeal even though there might be evidence to sustain findings to the contrary. Bryant v. Kelly, supra. The facts found support the conclusions of law which in turn support the judgment.
In the trial below we find
No error.
Judges Vaughn and Graham concur.